 1                                                        HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7
                                          AT TACOMA
 8
        SARA ROREBECK,                                      CASE NO. C18-5423RBL
 9
                                Plaintiff,                  ORDER
10               v.

11      FRANCISCAN HEALTH SYSTEM,

12                              Defendant.

13

14          THIS MATTER is before the Court on Plaintiff Rorebeck’s Motion for Reconsideration

15   [Dkt. # 69] of the Court’s Order [Dkt. # 67] Granting Defendants Motion to Dismiss [Dkt. # 50].

16   Rorebeck seeks to demonstrate that she did complain to her employer about her back pain, in

17   support of her ADA claim.

18          Under Local Rule 7(h)(1), motions for reconsideration are disfavored, and will ordinarily

19   be denied unless there is a showing of (a) manifest error in the ruling, or (b) facts or legal

20   authority which could not have been brought to the attention of the court earlier, through

21   reasonable diligence. The term “manifest error” is “an error that is plain and indisputable, and

22   that amounts to a complete disregard of the controlling law or the credible evidence in the

23   record.” Black's Law Dictionary 622 (9th ed. 2009).

24


     ORDER - 1
 1          Reconsideration is an “extraordinary remedy, to be used sparingly in the interests of

 2   finality and conservation of judicial resources.” Kona Enters., Inc. v. Estate of Bishop, 229 F.3d

 3   877, 890 (9th Cir. 2000). “[A] motion for reconsideration should not be granted, absent highly

 4   unusual circumstances, unless the district court is presented with newly discovered evidence,

 5   committed clear error, or if there is an intervening change in the controlling law.” Marlyn

 6   Natraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir. 2009). Neither

 7   the Local Civil Rules nor the Federal Rule of Civil Procedure, which allow for a motion for

 8   reconsideration, is intended to provide litigants with a second bite at the apple. A motion for

 9   reconsideration should not be used to ask a court to rethink what the court had already thought

10   through—rightly or wrongly. Defenders of Wildlife v. Browner, 909 F.Supp. 1342, 1351 (D.

11   Ariz. 1995). Mere disagreement with a previous order is an insufficient basis for reconsideration,

12   and reconsideration may not be based on evidence and legal arguments that could have been

13   presented at the time of the challenged decision. Haw. Stevedores, Inc. v. HT & T Co., 363 F.

14   Supp. 2d 1253, 1269 (D. Haw. 2005). “Whether or not to grant reconsideration is committed to

15   the sound discretion of the court.” Navajo Nation v. Confederated Tribes & Bands of the Yakima

16   Indian Nation, 331 F.3d 1041, 1046 (9th Cir. 2003).

17   //

18   //

19   //

20   //

21   //

22   //

23

24


     ORDER - 2
 1          Rorebeck has not met this standard and the Court will not reconsider its ruling on her

 2   ADA claim. Even if the documentation she has now finally supplied was enough to survive the

 3   motion to dismiss, there is no reason that it could not have been addressed much earlier.

 4          IT IS SO ORDERED.

 5          Dated this 9th day of July, 2019.

 6

 7                                                        A
                                                          Ronald B. Leighton
 8                                                        United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 3
